      Case: 4:20-cr-00532-MTS Doc. #: 6 Filed: 09/14/20 Page: 1 of 3 PageID #: 10

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 v.                                                 ) No. 4:20 CR 532 MTS SPM
                                                    )
 NICHOLAS SCHMITZ,                                  )
                                                    )
 Defendant.                                         )

                           MOTION FOR PRETRIAL DETENTION

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and William Scharf, Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

'3141, et seq.

       As and for its grounds, the United States of America states as follows:

        1. Defendant is charged with Felon in Possession of a Firearm, in violation of 18 U.S.C.

922(g), an offense for which a maximum 10 years imprisonment is prescribed under Title 18.

       2. According to Jefferson County Sheriff’s Office (“JCSO”) investigative reports 20-5204,

20-14048, and 20-14651, NICHOLAS SCHMITZ was found to be unlawfully in possession of

firearms as a convicted felon on three separate occasions, all in Jefferson County within a three

month period beginning with an incident on February 15, 2020, continuing with another incident

on May 6, 2020, and concluding with a final incident on May 11, 2020. Throughout this period,

JCSO investigate reports indicate that SCHMITZ was engaged in a general pattern of vehicle theft,

suspected burglary, and controlled substances offenses, in addition to other suspected criminal
   Case: 4:20-cr-00532-MTS Doc. #: 6 Filed: 09/14/20 Page: 2 of 3 PageID #: 11

acts.

        3. On February 15, 2020, a JCSO deputy found a firearm later identified as a Phoenix Arms

.22 caliber handgun in a car that SCHMITZ had just vacated. In a consensual interview after

being Mirandized, Schmitz admitted that the gun was his.

        4. On May 6, 2020, JCSO deputies investigating reports of suspicious vehicles at a vacant

address encountered Schmitz and a number of his associates. SCHMITZ was carrying a man bag

at the time, and when asked what was inside, SCHMITZ admitted that there was a firearm in it.

Inside the bag, a deputy did in fact discover a 9mm Smith & Wesson M&P handgun.

        5.       Finally, on May 11, 2020, JCSO detectives proceeded to a known address of

SCHMITZ’s, investigating his potential involvement in suspected vehicle theft and/or illegal

narcotics activity. The detectives observed SCHMITZ exiting a vehicle, and when patted down

for reasons of officer safety the detectives found an empty Ruger handgun holster in his pocket.

A handgun later identified as a Ruger LCP .380 caliber handgun was located directly under the

seat that SCHMITZ had just been sitting in.

        6. The Defendant’s criminal history reflects that he has at least one prior felony conviction

in Waukesha County, Wisconsin:

                2016-CF-000738, State of Wisconsin v. Nicholas J. Schmitz
                 Guilty Plea/Sentence Date:     January 26, 2017
                                   Count One: Substantial Battery-Intend Bodily Harm (Felony I)
                                   Sentence:    3 years probation, revoked on September 28, 2017,
                                                for 1 year imprisonment

        7. There is a serious risk that the Defendant will be unable to abide by any conditions of

supervision. Court records indicate that he violated the terms of his probation on his prior felony

conviction in Wisconsin, resulting in a term of imprisonment. And his repeated return to criminal

conduct involving drugs and firearms, even after being arrested a number of times, indicate a high

risk that any conditions of supervision imposed will not deter the Defendant from further criminal
   Case: 4:20-cr-00532-MTS Doc. #: 6 Filed: 09/14/20 Page: 3 of 3 PageID #: 12

behavior.

      8. Similarly, there is a serious risk that the Defendant will flee, given the Defendant’s

history of failing to comply with conditions of probation, his apparent ties to locales outside of the

Eastern District of Missouri, including Wisconsin, and the potential sentence the Defendant faces

in this case.

      9.    The Defendant’s criminal history, and the nature and circumstances of the offenses

charged reflect that there is a serious danger to the community that would be posed by the

Defendant’s release. Defendant has repeatedly returned to criminal activity as soon as he has

been released after prior arrests, and there is no reason to believe that his behavior will be different

with respect to the charges in this case. Further, there are no conditions or combination of

conditions that will reasonably assure the Defendant’s appearance as required.

      WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.


                                                       Respectfully submitted,


                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s/ William Scharf
                                                       WILLIAM SCHARF, #66676MO
                                                       Assistant United States Attorney
